\                           UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1271



ANDRE NEWTON JONES,

                                                          Petitioner,

          versus


U. S. IMMIGRATION & NATURALIZATION SERVICE,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A38-577-485)


Submitted:   November 16, 1999         Decided:     December 10, 1999


Before MURNAGHAN, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey Brian O’Toole, O’TOOLE, ROTHWELL, NASSAU & STEINBACH,
Washington, D.C., for Petitioner. John Joseph Andre, UNITED STATES
DEPARTMENT OF JUSTICE, David Michael McConnell, OFFICE OF
IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Andre Newton Jones petitions for review of a final order of

deportation issued by the Board of Immigration Appeals.               Jones is

a resident alien facing deportation for having been convicted of an

aggravated    felony        under    Section      241(a)(2)(A)(iii)    of   the

Immigration   and      Nationality         Act,   codified   at   8   U.S.C.A.

§ 1227(a)(2)(A)(iii)(West 1999). Because Jones is an alien who was

convicted of a deportable criminal offense, the Illegal Immigration

Reform and Immigrant Responsibility Act of 1996, Pub. L. No. 104-

208, § 309(c)(4)(G), 110 Stat. 3009, divests this court of subject

matter jurisdiction over his case.            See Hall v. INS, 167 F.3d 852,

854 (4th Cir. 1999); see also Morel v. INS, 144 F.3d 248, 251-52

(3d Cir. 1998).

     Accordingly,      we    grant   the    Immigration   and   Naturalization

Service’s motion to dismiss the petition for judicial review.               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                      DISMISSED




                                      - 2 -